EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Sakamoto et al. (US 2020/0082846) discloses: in regard to claim 1, a magnetic disk device (Figure 1) comprising: a disk (2A, 2B); first and second heads (10A, 10B) which write data to the disk and read data from the disk; a first actuator (4A) comprising the first head; a second actuator (4B) comprising the second head; first and second controllers comprising first and second read/write channels (see Figure 7); and an auxiliary power supply (21) which supplies power when power from a power supply is shut off (paragraph 0023: “The back electromotive force rectifier circuit 21 is a circuit to rectify the back electromotive force generated by the rotation of the SPM 3 when the power to the magnetic disk device 1 is cut.”).
However, Sakamoto et al. does not disclose: in regard to claim 1, a first controller comprising a first read/write channel comprising a first enable pin; a second controller comprising a second read/write channel comprising a second enable pin; and a power supply detection unit which detects shutoff of power from the power supply, and is electrically connected to the first enable pin and the second enable pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Ng (US 6,016,463) discloses a read channel system wherein an enable (EN) pin is used to activate the channel quality monitor circuit when a calibration is needed for the read channel, and after the calibration is completed, the read channel is returned to an operational mode and the EN pin is disabled to shut off the monitor circuit, reducing the operating power of the read channel system.
Kaneko et al. (US 2002/0021513) discloses a disk drive wherein if both voltages of a backup power and ACC power drop below 4.5V and an emergency unload operation is effected, the magnetic head is moved toward the outermost periphery by a reverse electromotive force of the spindle motor so that it climbs the ramp.
Heo et al. (US 2010/0302664) discloses a method wherein a currently executing read or write operation is prioritized such that, when a sudden power off occurs, power from the backup power source is used to first finish the currently executing read or write operation before performing other operations, such as head parking.
Utenick et al. (US 5,969,899) discloses an actuator BEMF control circuit that causes an amplifier to regulate an actuator by decreasing the actuator current if the heads are moving too rapidly and increasing the actuator current if the heads are moving too slowly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688